DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of compound 1 as the inhibitor of the VISTA pathway and compound 32 as the inhibitor of the TIM-3 pathway in the reply filed on 03 February 2022 is acknowledged.


    PNG
    media_image1.png
    241
    408
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    271
    443
    media_image2.png
    Greyscale


Claims 1-2, 4-5, 7, 15, 24, 28, 35, 37-39, 42, 53, 62-63, 70, 78, 80-82, 84, 86-87 and 107 read on the species elections.
Claims 14, 22, 27, 41, 49, 51, 60, 67 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Election was made without traverse in the reply filed on 03 February 2022.
The restriction is made FINAL.
Non-Final Rejection
Priority
This application was filed on May 06, 2020 and is the §371 National Stage of PCT/IB2018/058533, filed on October 31, 2018, which claims the benefit of Indian application number 201741039497, filed on November 06, 2017.
The present claims are supported in the 201741039497 application.

Information Disclosure Statements
The IDS’s dated 29 May 2020 and 03 February 2022 have been received, entered and considered, signed copies are included herein.

PTO-892 Form
US 10961205 and US 10781189 are patent publications with Applicant/Inventor(s) in common with the examined application and which disclose related subject matter.  The references are cited for completeness.

Claim Interpretation
Independent claim 1 requires administering both of: (i) an amount of an inhibitor of the VISTA pathway and (ii) an amount of an inhibitor of the TIM-3 pathway.  The administration of a single amount of a single compound with functional activity as an inhibitor of both the VISTA and TIM-3 pathways is outside the scope of the claims.  For example, the genus of VISTA inhibitors set forth in claim 4 and the genus of TIM-3 inhibitors set forth in claim 37 overlap such that a single compound might possess both 
Status of the claims
Claims 1-2, 4-5, 7, 15, 24, 28, 35, 37-39, 42, 53, 62-63, 70, 78, 80-82, 84, 86-87 and 107 are pending and rejected. 
Claims 14, 22, 27, 41, 49, 51, 60, 67 and 69 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 3, 6, 8-13, 16-21, 23, 25-26, 29-34, 36, 40, 43-48, 50, 52, 54-59, 61, 64-66, 68, 71-77, 79, 83, 85, and 88-106 were cancelled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 15, 24, 28, 35, 37-39, 42, 53, 62-63, 70, 78, 80-82, 84 and 86-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitations “an inhibitor of the VISTA pathway” and “an inhibitor of the TIM-3 pathway”.  These are each a functional limitation which requires a genus of substances having a structure which results in inhibition of some aspect of a pathway in which a particular immune checkpoint protein is involved. VISTA and TIM-3 are immune checkpoint proteins involved in the complex network of immune system T-Cell signaling and action.
Applicant’s disclosure does not provide sufficient written description to support these generic functional limitations.
See MPEP 2163 II. A. 3. (a) (ii) with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function as either “an inhibitor of the VISTA pathway” or “an inhibitor of the TIM-3 pathway” suitable for use in the claimed method are described according to the genus of formula (I) and formula (II) in the specification.  See pages 8-9 and 23-24 of the specification.  No other specific compounds with a structure resulting in the required pathway inhibitory property are described.
These generic formulae are not considered representative of the entire genus of possible VISTA or TIM-3 inhibitory compounds and there is no description of any particular structure-function relationships of compounds with this functional activity suitable for use in the claimed method.  Additionally, inhibition of either pathway could potentially not only occur through binding to the VISTA or TIM-3 proteins themselves but also through binding to one or more of the many other proteins involved in these complex immune system signaling networks.
With regard to binding and inhibition of the VISTA and/or TIM-3 checkpoint proteins themselves, there is no art-recognized known correlation between function and structure.  
See for example the postdated reference “VISTA inhibitors in cancer immunotherapy: a short perspective on recent progresses”: Wu (RSC Med. Chem., 2021,12, 1672-1679).  Figure 3 on page 1677 provides evidence that numerous species which are completely different in structure from formula (I) have the required functional activity, for example peptide molecules and cyclic peptide derivatives.  Additionally, compounds 1-3 with completely different chemical frameworks from those described by the applicant are described as VISTA inhibitors.
See also the postdated reference “Fragment-Based Discovery of Small Molecules Bound to T‑Cell Immunoglobulin and Mucin Domain-Containing Molecule 3 (TIM-3)”: Reitz (J. Med. Chem. 2021, 64, 19, 14757–14772).  The reference provides evidence that species completely different in structure from formula (II) of the present invention have the required functional activity.  See the TIM-3 inhibitor compounds described at tables 2-3 on pages 14761-2 all of which differ in structure from formula (II).
Therefore, Applicant’s description of compounds of formula (I) and formula (II) are not representative of all the possible species of the genus of either “an inhibitor of the VISTA pathway” or “an inhibitor of the TIM-3 pathway” recited in independent claim 1.  
To summarize, there is a lack of descriptive support since the rejected claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species exist having the same function but with completely different structural features and (iii) there is no art-recognized structure-function relationship for compounds with either VISTA pathway or TIM-3 pathway functional inhibitory activity.

Applicant’s specification provides written description which supports a method which uses both: (i) a compound according to formula (I) set forth in claim 4 as an inhibitor of the VISTA pathway and (ii) a compound according to formula (II) set forth in claim 37 as an inhibitor of the VISTA pathway. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 1-2, 4-7, 15, 24, 28, 35, 80, 82, 84 and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Dempke (European Journal of Cancer 2017, 74, 55-72, published 10 February 2017).

The Claims
The claims are drawn to method of modulating an immune response in a subject suffering from cancer, such as a solid tumor or a lymphoma, comprising administering to the subject an amount of an inhibitor of the VISTA pathway and an amount of an inhibitor of the TIM-3 pathway.  Wherein the inhibitor of the VISTA pathway is compound 1.  Compound 1 is identical in structure to that referred to as “CA-170”.

The Prior Art
Dempke teaches known agents with utility in immuno-oncology treatment.  
Section 5 on page 65 teaches inhibitors of VISTA, for example “Preclinical studies with VISTA blockade have shown promising improvement in anti-tumour T-cell responses, leading to impeded tumour growth and improved survival”.  Several antibodies (such as JNJ-61610588) as well as the small molecule compound “CA-170” are taught as being among the known agents with this utility.  The reference teaches that combination of a VISTA inhibitor with other immunomodulatory agents could be useful, for example as in “Currently, a phase I study of safety, pharmacokinetics, and pharmacodynamics of JNJ-61610588 in patients with advanced cancers is ongoing (NCT02671955). In addition, combination studies with PD-1/PD-L1 antagonist are in preparation”.  
With regards to the small molecule inhibitor the reference teaches that CA-170 is a “small-molecule antagonist that selectively targets PD-L1 (EC50: 17 nM) and VISTA (EC50:37 nM)” and that “CA-170 also appears to have anti-tumour effects similar to anti-PD-1 or anti-VISTA antibodies in multiple in vivo tumour models. In preclinical toxicology studies, CA-170 appeared safe when administered at multiple dose levels using a once daily oral dosing schedule [62]. CA-170 is currently investigated in a phase I trial in patients with advanced solid tumours and lymphomas (NCT02812875)”.  
Note that citation 62 is to information reportedly obtained more than one year before the effective filing date of the present application: “[Assessed 1 October 2016]”.
Section 5.4 on page 66 teaches the use of antibodies as inhibitors of TIM-3, and teaches that combination with other immune checkpoint inhibitors could be useful, for example as in “combination of anti-TIM-3 and anti-PD-1/PD-L1 monoclonal antibodies significantly suppressed tumour growth and even resulted in cures in a small proportion of these treated tumour-bearing mice supporting the potential of blocking TIM-3 in combination with other immune checkpoint inhibitors for cancer treatment”. (highlighting added).  Two antibodies (MBG453, TSR-022) are noted as currently used / tested clinically to block TIM-3 function, with both also being combined with another immunomodulatory agent.

Differences between Prior Art & the Claims 
The prior art teaches (i) the small molecule dual VISTA/PD-1 inhibitor “CA-170” to treat solid tumours and lymphomas and (ii) TIM-3 inhibiting antibodies for the same utility. The reference does not disclose the combined administration of both VISTA and TIM-3 inhibitors as claimed.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered a VISTA inhibitor, such as the small molecule dual VISTA/PD-1 inhibitor “CA-170” in combination with a second immune checkpoint inhibiting substance, such as a TIM-3 inhibiting antibody, in order to provide for a more effective treatment of solid tumors and lymphomas.
The Dempke reference teaches that VISTA antibodies and the small molecule dual VISTA/PD-1 inhibitor “CA-170” and at least two TIM-3 antibodies are immune checkpoint inhibiting substances effective to treat tumors.  The reference further suggests “the potential of blocking TIM-3 in combination with other immune checkpoint inhibitors for cancer treatment”.  
It would have been obvious to administer a known TIM-3 inhibitor in combination with a known VISTA inhibitor to achieve this purpose.  A skilled artisan would expect that an improved tumor treatment could be obtained through a combined administration.
See also MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”
The present claims are directed to a combined administration of two known compositions taught by the prior art to be useful for the same purpose.  The combination of these known compositions and/or their co-administration is therefore an obvious variation.
Regarding claim 2, the compound “CA-170” is taught as an inhibitor of the PD-1 pathway.
Regarding claims 4-7, 15, 24, 28, 35 and 80, the reference discloses the compound “CA-170” by name.  The reference is silent as to the structural features of CA-170.  However, the CA-170 substance necessarily has the same structural features as the elected species of compound 1 - which is a compound of formula (I) meeting the structural limitations of the claims.
Regarding claims 82, 84 and 86-87, The reference teaches immune checkpoint inhibitors for cancer treatment and suggests solid tumors and lymphomas as targets for CA-170.  It would be obvious to target common clinically occurring cancers such as ovarian cancer and leukemia with the combined agents.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 1-2, 4-5, 7, 15, 24, 28, 35, 37-39, 42, 53, 62-63, 70, 78, 80-82, 84, 86-87 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Sasikumar (WO2018073754) and Sasikumar (WO2019087087) in view of Dempke (European Journal of Cancer 2017, 74, 55-72, published 10 February 2017).
Both the Sasikumar references were published after the effective filing date of the present application.  WO2018073754 was earlier-filed.  WO2019087087 claims priority to IN 201741039298 which was filed before the present priority application and which discloses the cited subject matter.  The references each list at least one author who is not an instant inventor.  The references each therefore qualify as 102(a)(2) prior art against the present claims.  See MPEP 2154.02(c) as to establishment of entitlement to a 102(b)(2)(C) prior art exception as a commonly owned disclosure.
In the interests of compact prosecution, the Examiner notes that this ground of rejection can be overcome, if both of the Sasikumar references are excluded on this basis.  
The Claims
The claims are drawn to method of modulating an immune response in a subject suffering from cancer, such as a solid tumor or a lymphoma, comprising administering to the subject an amount of an inhibitor of the VISTA pathway and an amount of an inhibitor of the TIM-3 pathway.  Wherein the inhibitor of the VISTA pathway is compound 1 and the inhibitor of the TIM-3 pathway is compound 32.

The Prior Art
Sasikumar (WO2018073754) teaches the utility of dual inhibitors of VISTA and PD-1 pathways.  See example compound 1 on page 13 which is the same as the elected species of compound 1.  Compound 1 is the most potent combined PDL1/VISTA inhibitor in the data table of page 77.  Methods of use to treat cancers are taught at pages 18-20.  The reference teaches combination therapy on pages 31-32.
Sasikumar (WO2019087087) teaches the utility of dual inhibitors of TIM-3 and PD-1 pathways.  See example compound 5 on page 15 which is the same as the elected species of compound 32.  Compound 5 is the most potent combined PDL1/TIM-3 inhibitor in the data table of pages 91-92.  Methods of use to treat cancers are taught at pages 25-27.  The reference teaches combination therapy on pages 45-46.
Dempke teaches known agents with utility in immuno-oncology treatment.  
Section 5 on page 65 teaches inhibitors of VISTA, for example “Preclinical studies with VISTA blockade have shown promising improvement in anti-tumour T-cell responses, leading to impeded tumour growth and improved survival”.  Several antibodies (such as JNJ-61610588) as well as the small molecule compound “CA-170” are taught as being among the known agents with this utility.  The reference teaches that combination of a VISTA inhibitor with other immunomodulatory agents could be useful, for example as in “Currently, a phase I study of safety, pharmacokinetics, and pharmacodynamics of JNJ-61610588 in patients with advanced cancers is ongoing (NCT02671955). In addition, combination studies with PD-1/PD-L1 antagonist are in preparation”.  
With regards to the small molecule inhibitor the reference teaches that CA-170 is a “small-molecule antagonist that selectively targets PD-L1 (EC50: 17 nM) and VISTA (EC50:37 nM)” and that “CA-170 also appears to have anti-tumour effects similar to anti-PD-1 or anti-VISTA antibodies in multiple in vivo tumour models. In preclinical toxicology studies, CA-170 appeared safe when administered at multiple dose levels using a once daily oral dosing schedule [62]. CA-170 is currently investigated in a phase I trial in patients with advanced solid tumours and lymphomas (NCT02812875)”.  
Note that citation 62 is to information reportedly obtained more than one year before the effective filing date of the present application: “[Assessed 1 October 2016]”.
Section 5.4 on page 66 teaches the use of antibodies as inhibitors of TIM-3, and teaches that combination with other immune checkpoint inhibitors could be useful, for example as in “combination of anti-TIM-3 and anti-PD-1/PD-L1 monoclonal antibodies significantly suppressed tumour growth and even resulted in cures in a small proportion of these treated tumour-bearing mice supporting the potential of blocking TIM-3 in combination with other immune checkpoint inhibitors for cancer treatment”. (highlighting added).  Two antibodies (MBG453, TSR-022) are noted as currently used / tested clinically to block TIM-3 function, with both also being combined with another another immunomodulatory agent.

Differences between Prior Art & the Claims 
The prior art teaches (i) the elected species of compound 1 as a dual VISTA/PD-1 inhibitor to treat cancers and (ii) the elected species of compound 32 as a dual TIM-3 /PD-1 inhibitor to treat cancers. The references do not disclose the combined administration of both VISTA and TIM-3 inhibitors as claimed.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered a VISTA inhibitor, such as Sasikumar (WO2018073754) example 1 in combination with a second immune checkpoint inhibiting substance, such as the TIM-3 inhibitor of Sasikumar (WO2019087087) example 5, in order to provide for a more effective treatment of cancers.
The Dempke reference teaches that VISTA antibodies and the small molecule dual VISTA/PD-1 inhibitor “CA-170” and at least two TIM-3 antibodies are immune checkpoint inhibiting substances effective to treat tumors.  The reference further suggests “the potential of blocking TIM-3 in combination with other immune checkpoint inhibitors for cancer treatment”.  
The Sasikumar references teach the elected species compounds as the most potent dual PD-1/VISTA and PD-1/TIM-3 agents for treatment of cancer.
It would be obvious to administer a known potent TIM-3 inhibitor in combination with a known potent VISTA inhibitor to achieve this purpose.  A skilled artisan would expect that an improved tumor treatment could be obtained through the combined administration.
See also MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”
The present claims are directed to a combined administration of two known compositions taught by the prior art to be useful for the same purpose.  The combination of these known compositions and/or their co-administration is therefore an obvious variation.
Regarding claim 2, the Sasikumar references teach the compounds as dual inhibitors with functional activity of the PD-1 pathway.
Regarding claims 4-7, 15, 24, 28, 35, 80 and 107, Sasikumar (WO2018073754) example 1 is a compound of formula (I) meeting the structural limitations of the claims.
Regarding claims 37-39, 42, 53, 62-63, 70, 78 and 107, Sasikumar (WO2019087087) example 5 is a compound of formula (II) meeting the structural limitations of the claims.
Regarding claims 82, 84 and 86-87, The Sasikumar references teach immune checkpoint inhibitors for cancer treatment and suggest solid tumors and lymphomas as targets.  It would be obvious to target common clinically occurring cancers such as ovarian cancer and leukemia with the combined agents.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[3] Claims 1-2, 4-5, 7, 15, 24, 28, 35, 37-39, 42, 53, 62-63, 70, 78, 80-82, 84, 86-87 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Sasikumar (WO2015033299, IDS).
The Claims
The claims are drawn to method of modulating an immune response in a subject suffering from cancer, such as ovarian cancer or a leukemia, comprising administering to the subject an amount of an inhibitor of the VISTA pathway and an amount of an inhibitor of the TIM-3 pathway.  Wherein the inhibitor of the VISTA pathway is compound 1 and the inhibitor of the TIM-3 pathway is compound 32.

The Prior Art
Sasikumar (WO2015033299) teaches the utility of inhibitors of the PD-1 pathway as immunomodulators, see the abstract.  See example compound 4 on page 23 which is the same as the elected species of compound 1.  See example compound 19 on page 27 which is the same as the elected species of compound 32.  Compounds 4 and 19 are among the 5 most potent PDL1 inhibitors in the data table of page 30.  Methods of use to treat cancers are taught at pages 9-10 and exemplary tumors to treat including ovarian cancer and leukemia are listed.  The reference teaches combination therapy on page 12-13.  Page 13, lines 12-17 suggest combination of the reference compounds with another immunomodulator.

Differences between Prior Art & the Claims 
The reference teaches (i) the elected species of compound 1 as an immunomodulatory PD-1 inhibitor to treat cancers and (ii) the elected species of compound 32 as an immunomodulatory PD-1 inhibitor to treat cancers. The reference is silent as to the VISTA and/or TIM-3 inhibitory activity of the compounds and does not disclose the combined administration of both inhibitors as claimed.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have co-administered two of the most potent inhibitors of the PD-1 pathway taught by the reference in order to provide for a more effective cancer treatment.
The reference suggests combination therapy.  The reference suggests combining disclosed immunomodulatory compounds with other anticancer agents or immunomodulators to achieve a benefit.  A combination of two different immunomodulatory PD-1 pathway inhibitors according to the reference teachings would be provided for example since a higher total dosage of pathway inhibitors could be achieved with improvements in side effects and/or dynamics or absorption.  These benefits are taught at page 12, lines 6-11 as among those that can be achieved by administering combinations.
The reference further suggests that more than one of the inhibitor compounds can be administered at the same time for example since at page 16, lines 18-20 a “therapeutically effective amount” is taught as “a sufficient amount of the compound(s) of the present invention”.  The term “compound(s)” suggests that more than one can be used to achieve an effective amount.
A skilled artisan would expect that an improved tumor treatment could be obtained through the combined administration of more than one of the compounds and would select from among the most potent inhibitors disclosed for this purpose.
See also MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”
The present claims are directed to a combined administration of two known compositions taught by the prior art to be useful for the same purpose.  The combination of these known compositions and/or their co-administration is therefore an obvious variation.
Regarding the limitations “inhibitor of the VISTA pathway” and “inhibitor of the TIM-3 pathway”, the compounds taught by the reference are identical to those disclosed in the present application to possess these functional activities.  Co-administration of the reference compounds 4 and 19, taught as inhibitors of the PD-1 pathway, necessarily also provides for inhibition of the VISTA and TIM-3 pathways according to the present claims.
Regarding claim 2, the reference teaches the compounds as inhibitors of the PD-1 pathway.
Regarding claims 4-7, 15, 24, 28, 35, 80 and 107, compound 4 is a compound of formula (I) meeting the structural limitations of the claims.
Regarding claims 37-39, 42, 53, 62-63, 70, 78 and 107, compound 19 is a compound of formula (II) meeting the structural limitations of the claims.
Regarding claims 82, 84 and 86-87, The references teaches cancer treatment and suggests solid tumors and lymphomas as targets.  It would be obvious to target common clinically occurring cancers such as ovarian cancer and leukemia with the combined agents.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

The Examiner notes that the present specification discloses data for co-administration of compounds 1 and 32 as presently claimed in an in vivo assay for anti-tumor efficacy.  See examples 2-3 at pages 100-106 and the corresponding figures.  The data has been reviewed per the guidelines of MPEP 716.02(a)(I) concerning a greater than expected result an evidentiary factor pertinent to the legal conclusion of obviousness. For example “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately”.  In the present instance the co-administration of the two agents does not appear to provide for more than an additive effect of the individually administered agents.  Furthermore, even if it was persuasively argued that there was some unexpected greater than additive effect achieved through the co-administration of compounds 1 and 32, this effect could not be considered commensurate in scope with any claims other than claim 107.  For example, all the other pending claims allow for the use of a VISTA inhibitor of unspecified structure and/or a TIM-3 inhibitor of unspecified structure.  The single combination of compounds 1 and 32 is not reasonably representative of these claims.  Compound 1 is not representative of all known or unknown inhibitors of the VISTA pathway.  Compound 32 is not representative of all known or unknown inhibitors of the TIM-3 pathway.   Any benefit achieved through a co-administration of compounds 1 and 32 would not reasonably be expected to also occur across the entire claim scope. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625